Citation Nr: 0023310	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-10 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chronic bronchitis with emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to an evaluation in 
excess of 30 percent for chronic bronchitis with emphysema.  

The Board notes that in his May 1999 substantive appeal, the 
veteran alleged that he suffers from depression secondary to 
his service-connected pulmonary condition.  Additionally, in 
an August 2000 statement, the veteran referenced mental 
health notes from his psychiatrist reportedly submitted with 
his substantive appeal.  Those records do not appear to be in 
the claims folder.  The issue of entitlement to service 
connection for depression, claimed as secondary to service-
connected bronchitis with emphysema, is referred to the RO 
for appropriate action.  

Finally, in an August 2000 written argument the veteran's 
representative has raised the issues of entitlement to 
service connection for hypertension and right basal 
atelectasis, claimed as secondary to his service-connected 
chronic bronchitis, and entitlement to service connection for 
prostate cancer.  These matters are referred to the RO for 
appropriate action.  



REMAND

In a September 1946 rating decision, the RO granted 
entitlement to service connection for bronchitis, evaluated 
as noncompensable.  In an April 1980 rating decision, the RO 
determined that a 30 percent evaluation was warranted for 
bronchitis with emphysema.  In an August 1988 decision, the 
Board determined that an evaluation in excess of 30 percent 
was not warranted for bronchitis with emphysema.  In February 
1998, the veteran again applied for an increased evaluation 
of his service-connected bronchitis with emphysema.  

The veteran underwent a VA examination in April 1998.  A 
review of the examination report reflects that the 
examination was conducted by a nurse practitioner.  
Additionally, pulmonary function testing results were not 
reviewed prior to completion of the examination report.  In 
light of the fact that it has been two years since the 
veteran's last examination and such was not conducted by a 
medical doctor, the Board is of the opinion that additional 
development of the record is warranted to enable the Board to 
render a final determination on this issue.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he has received treatment since 
1998 for his chronic bronchitis with 
emphysema.  After obtaining the necessary 
permission from the veteran, copies of 
all available records that are not 
already of record should be obtained and 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
specialist examination to determine the 
current nature and severity of his 
service-connected chronic bronchitis with 
emphysema.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination report.  All indicated 
studies, including pulmonary function 
testing, should be conducted and reviewed 
by the examiner prior to completion of 
the examination report.  All findings 
must be reported in detail.  The examiner 
is requested to identify all 
symptomatology related to the veteran's 
service-connected chronic bronchitis with 
emphysema.  The examiner should comment 
on the overall impairment resulting from 
the veteran's chronic bronchitis with 
emphysema.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims file.  A 
complete rationale for any opinion 
expressed must be provided.

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 30 percent for chronic 
bronchitis with emphysema.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




